Title: To George Washington from Benjamin Tallmadge, 29 May 1781
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Hartford May 29th 1781
                        
                        I have the Honor to enclose Your Excellency two letters which have just come to hand. The one signed S.G. is
                            from a Person heretofore unknown in my private Correspondence, but from whom I should expect important services if he
                            could be engaged in this way. I have the Honor to be, most respectfully, Your Excellency’s most obedt Servt
                        
                            Benja. Tallmadge

                        
                     Enclosure
                                                
                            
                                
                                    c.27 May 1781
                                
                            
                            Lusboke}Hessian Regts be from Kings bridge about 4 miles on the Road to NY. And
                                several Companies detachd from British Regts with themCrauhause
                            57th British Regt: lie Just above fort Washington at Fort Niphausin 
                            
                            38th do lie at Harlem at a Place called Laurel Hill
                            42d &22d Do duty at Horns Hook and in and about TownTwo Hessian Regts do duty in town
                            
                            
                                
                            43d British went with the Fleet for the Delaware or Chesepeak}Abt 200042 Regts Anspakers went with the FleetPart of the 86th & part of the 46th British went with  150 Hessian
                                Jagers went with the Fleet
                                 
                            1st Regt British Grandadiers lie at New Town on Long Island
                            2d Do at Jamaica
                            Colonal Wodnis Hessian Jagers about 600 or 700 lie at Heriks on
                                the North Side the Plains
                            17th Light Horse Commanded by 
                                    
                                 lye at Heampstead
                            At Loyds Neck Detachments from Several New raisd Regts to the Amount of 600 perhaps Seven hundred
                            On Staten Island 2 Regts amount on the Island 1200
                            2 Frigates only in New York Harbour except the Confederacy
                            Whole troops in & about NY not to exceed 4500
                            S.G.N.B. Governor Robinson is Going to the Southwart to take Genl Phillips’s place who it is said died of Sickness.
                                     Arnold cannot it Seems be trusted alone. An Expedition from K.
                                bridge may soon be expected perhaps after Foriage. Last Tuesday 22 May all the Troops on the Island were marching for
                                N. York at 11 oClock at night they were ordered to Return to their quondam Quarters. They had got
                                as far down as Howards on wednesday they marched back.

                        
                        
                     Enclosure
                                                
                            
                                Sir
                                 May 27th 1781
                            
                            Your favour of the 13th Instant hath come to hand—And note the contents—I have
                                proposed the affair to the person mentiond in your last but can only Send him down at times, he cannot reside there at
                                present—And cannot procure any person at yet to do it—Austin Roe hath Just returned from
                                    New York but brings nothing material Pensacola is taken by the Spaniards and then a Fleet
                                prepairing to sail for Urope, probably will be ready in about ten days, their said to be Conveyd by five Ships of War—The Troops were all orderd to leave Long Island a few days past but before they got to Brooklin
                                were orderd to return to their quarters—again what this menover was for cannot Say—It is reportd that the Second
                                division of French have arrived at Boston—You desired to know the State of the enemy at
                                Kingsbridge—I have directd an enquire there most certainly very  there. But I think you cannot Surprise them and were you to make any movement there You may
                                depend they could move their Whole force then in twelve Hours: Their regular Troops certainly doth
                                not much exceed four Thousand. And I am assured that the Militia and others that they could muster in an emergency
                                would amount to five Thousand more Some Say Six—I have forwarded the papers regular—And have expended the ten Gines.
                                A few days past Several Men from New Haven were at Setauket. Two of them were named Thompson and
                                Brothers further cannot describe. They Brought on Shoes and Flower and other necessairies of life. Then a person came
                                to New York this week I Suppose you are not unacquainted with his errand—hope he hath renderd a
                                good account—I am in hast and remain your very Humble Servant 
                            
                                Saml Culper
                            
                            
                                General Phillips is dead and General Robinson Commonly Called Old Jemmy goes to take the Command in
                                    Virginia.
                            

                            
                                
                                    Words in Square brackets are translations of code.
                                
                            

                        
                        
                    